Citation Nr: 0524955	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  97-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for infertility due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from April 1960 to March 
1964.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2003, the Board remanded the case to the RO for 
further development.  After additional development, the case 
was returned to the Board.  In February 2005, the Board 
issued a decision denying service connection for the 
veteran's infertility.  In a separate decision, the Board has 
vacated the February 2005 decision that denied service 
connection for infertility.  


REMAND

Since the prior remand an August 2004 letter to the veteran 
from a VA physician has been associated with the claims 
folder.  This letter indicates that the veteran had undergone 
a recent Ionizing Radiation examination.  A report of this 
examination is not of record.  In the letter, the VA 
physician reported that if significant radiation exposure was 
demonstrated by the veteran's in-service work environment, it 
was possible that the exposure was responsible for his 
infertility.  As the record contains a medical statement 
indicating that infertility is a disease susceptible to 
induction by exposure to ionizing radiation, this disorder is 
considered a radiogenic disease under 38 C.F.R. § 3.311 
(2004) and further RO action is required to comply with this 
regulation.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
him for infertility since his discharge 
from service and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  In particular, the 
veteran should identify the facility that 
conducted the Ionizing Radiation 
examination referenced in the August 2004 
letter from his VA physician.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the RO or the AMC should 
forward the claims file to the Director 
of the VA Compensation and Pension 
Service in Central Office in Washington, 
D.C., for review in accordance with 38 
C.F.R. § 3.311(b) and Stone v. Gober, 14 
Vet. App. 116, 120 (2000).

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo consideration of all pertinent 
evidence.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

